Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
 
Status of Claims
-	Applicant's Amendment filed May 24, 2022 is acknowledged.
-	Claim(s) 1, 4, 7, 11, 14, 21 is/are amended
- 	Claim(s) 2-3, 12-13 is/are canceled
-	Claim(s) 1, 4-11, 14-21 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.	Claim 1-3, 5-6, 9, 11-13, 15-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al, U.S. Patent Publication No. 20170277341 in view of Lin et al, U.S. Patent Publication No. 20170115812, Geaghan, U.S. Patent Publication No. 20060279548 and Westhues et al, U.S. Patent Publication No. 20120038583.
Consider claim 1, Lim teaches a display device (see Lim figure 12 and paragraph 0105 where display device includes a multi-sensing sensor) comprising: a first detection electrode that detects a position of an external approaching object (see Lim paragraph 0134 where touch event sensed by the sensor 100 may occur not only by the contact of the external object, but also by a hovering (or almost contact) event of the external object) within a detection surface (see Lim figure 1, element SE1, SE2); and 

a plurality of second detection electrodes that detect that the external approaching object approaches (see Lim paragraph 0134 where touch event sensed by the sensor 100 may occur not only by the contact of the external object, but also by a hovering (or almost contact) event of the external object) the detection surface (see Lim figure 1, element SE3), 

wherein the second detection electrodes extend in a second direction and are arranged in a first direction intersecting the second direction (see Lim figure 2, element SE3), and 

the second detection electrodes overlap the first detection electrode in a plan view (see Lim figure 1, figure 2 and paragraph 0078 where third sensor electrodes SE3 are entirely overlapped with the first sensor electrodes SE1 in the third direction DR3).

Lim is silent regarding amplitude driving electrodes.  In the same field of endeavor, Lin teaches a touch sensing driving signal and a force sensing driving signal having a same amplitude for detection of capacitance in response to touch and force (see Lin paragraph 0096 and figures 17-18, elements STH, SFE).  One of ordinary skill in the art would have been motivated to have modified Lim to have used a driving signal having a same amplitude for sensing capacitance response to an approaching object using known techniques with predictable results.

Lim is silent regarding wherein touch detection is performed by the first detection electrode only after the external approaching object is detected by the second detection electrodes.  Lim indicates that multi-sensing may include sensing a touch event and/or physical deformation of a sensor caused by external force simultaneously or at different times, or senses two or more different physical deformations simultaneously or at different times (see Lim paragraph 0135). However, Lim does not specify particular order of performing sensing by each detection electrode.

In a related field of endeavor, Geaghan teaches using a pre-touch information to confirm a valid touch has occurred so as to avoid false touch detection (see Geaghan paragraph 0070).  One of ordinary skill in the art would have been motivated to have modified Lim with the teachings of Geaghan to have touch detection performed by a first detection electrode only after the external approaching object is detected by a second detection electrodes so as to avoid a false touch detection using known techniques with predictable results.

Lim teaches in figure 8 and paragraphs 0095-0104, an alternate shape of the sensor electrodes wherein the first detection electrode has a pad portion and a connection line portion thinner than the pad portion (see Lim figure 8, PP1 having lozenge shape and connecting portions between each lozenge shape), and the connection line portion of the first touch detection electrode overlaps with the second touch detection electrode (see Lim figure 8, OP1).

Lim is silent regarding the second touch detection electrode (detect that the external approaching object approaches) is narrower than the pad portion of the first detection electrode.  In a related field of endeavor, Westhues teaches row conductors which are narrow instead of wide so that there is a large spacing between the row conductors to reduce an amount of parallel plate capacitance between the row conductors and the column conductor, and to allow a fringing field from the row conductors to form so that a disruption of the fringing field can be detected by the sensor to provide for a fringing capacitance for a touch (non-force) signal (see Westhues figure 2 and paragraph 0030).  One of ordinary skill in the art would have been motivated to have modified Lim with the teachings of Westhues to have a second touch detection electrode for detecting that the external approaching object approaches to be narrower than the pad portion of the first detection electrode so as to improve non-force signal using known techniques with predictable results.

Claims 2-3 canceled

Consider claim 4, Lim teaches a display device (see Lim figure 12 and paragraph 0105 where display device includes a multi-sensing sensor) comprising: a first detection electrode that detects a position of an external approaching object (see Lim paragraph 0134 where touch event sensed by the sensor 100 may occur not only by the contact of the external object, but also by a hovering (or almost contact) event of the external object) within a detection surface (see Lim figure 1, element SE1, SE2); and 

a plurality of second detection electrodes that detect that the external approaching object approaches (see Lim paragraph 0134 where touch event sensed by the sensor 100 may occur not only by the contact of the external object, but also by a hovering (or almost contact) event of the external object) the detection surface (see Lim figure 1, element SE3), 

wherein the second detection electrodes extend in a second direction and are arranged in a first direction intersecting the second direction (see Lim figure 2, element SE3), and 

the second detection electrodes overlap the first detection electrode in a plan view (see Lim figure 1, figure 2 and paragraph 0078 where third sensor electrodes SE3 are entirely overlapped with the first sensor electrodes SE1 in the third direction DR3),

the first detection electrode includes a plurality of driving electrodes (see Lim figure 26, element SE1 considered driving electrode due to Tx signal) and a plurality of detection electrodes (see Lim figure 26, element SE2 considered detection electrode due to Rx1 signal), and 

the areas of portions included in the second detection electrodes (see Lim figure 1, element SE3) and overlapping the driving electrodes (see Lim figure 26 element SE1 and figure 2, elements SE1, SE3 and paragraph 0078 where third sensor electrodes SE3 are entirely overlapped with the first sensor electrodes SE1 in the third direction DR3) are larger than the areas of portions included in the second detection electrodes (see Lim figure 26, element SE3 and figure 2, element SE3) and overlapping the detection electrodes (see Lim figure 2, element SE2 which overlaps SE3 only at crossing portions), 

the driving electrodes (see Lim figure 26, element SE1), the detection electrodes (see Lim figure 26, element SE2), and the second detection electrodes (see Lim figure 26, element SE3) are arranged in the order of the driving electrodes, the detection electrodes, and the second detection electrodes from the detection surface in a cross-sectional view (see Lim figure 26).

Lim is silent regarding amplitude driving electrodes.  In the same field of endeavor, Lin teaches a touch sensing driving signal and a force sensing driving signal having a same amplitude for detection of capacitance in response to touch and force (see Lin paragraph 0096 and figures 17-18, elements STH, SFE).  One of ordinary skill in the art would have been motivated to have modified Lim to have used a driving signal having a same amplitude for sensing capacitance response to an approaching object using known techniques with predictable results.

Lim is silent regarding wherein touch detection is performed by the first detection electrode only after the external approaching object is detected by the second detection electrodes.  Lim indicates that multi-sensing may include sensing a touch event and/or physical deformation of a sensor caused by external force simultaneously or at different times, or senses two or more different physical deformations simultaneously or at different times (see Lim paragraph 0135). However, Lim does not specify particular order of performing sensing by each detection electrode.

In a related field of endeavor, Geaghan teaches using a pre-touch information to confirm a valid touch has occurred so as to avoid false touch detection (see Geaghan paragraph 0070).  One of ordinary skill in the art would have been motivated to have modified Lim with the teachings of Geaghan to have touch detection performed by a first detection electrode only after the external approaching object is detected by a second detection electrodes so as to avoid a false touch detection using known techniques with predictable results.

Lim teaches in figure 8 and paragraphs 0095-0104, an alternate shape of the sensor electrodes wherein the first detection electrode has a pad portion and a connection line portion thinner than the pad portion (see Lim figure 8, PP1 having lozenge shape and connecting portions between each lozenge shape), and the connection line portion of the first touch detection electrode overlaps with the second touch detection electrode (see Lim figure 8, OP1).

Lim is silent regarding the second touch detection electrode (detect that the external approaching object approaches) is narrower than the pad portion of the first detection electrode.  In a related field of endeavor, Westhues teaches row conductors which are narrow instead of wide so that there is a large spacing between the row conductors to reduce an amount of parallel plate capacitance between the row conductors and the column conductor, and to allow a fringing field from the row conductors to form so that a disruption of the fringing field can be detected by the sensor to provide for a fringing capacitance for a touch (non-force) signal (see Westhues figure 2 and paragraph 0030).  One of ordinary skill in the art would have been motivated to have modified Lim with the teachings of Westhues to have a second touch detection electrode for detecting that the external approaching object approaches to be narrower than the pad portion of the first detection electrode so as to improve non-force signal using known techniques with predictable results.

Consider claim 5, Lim as modified by Lin, Geaghan and Westhues teaches all the limitations of claim 1 and further teaches wherein the first detection electrode includes a plurality of driving electrodes (see Lim figure 27, element SE2 considered a driving electrode due to TX1) and a plurality of detection electrodes (see Lim figure 27, element SE1 considered a detection electrode due to Rx1), and 

areas of portions included in the second detection electrodes (see Lim figure 27, element SE3) and overlapping the detection electrodes (see Lim figure 27, element SE1 and figure 2, elements SE1, SE3 and paragraph 0078 where third sensor electrodes SE3 are entirely overlapped with the first sensor electrodes SE1 in the third direction DR3) are larger than areas of portions included in the second detection electrodes (see Lim figure 27, element SE3) and overlapping the driving electrodes (see Lim figure 27, element SE2 and figure 2, element SE2 which overlaps SE3 only at crossing portions).

Consider claim 6, Lim as modified by Lin, Geaghan and Westhues teaches all the limitations of claim 5 and further teaches wherein the driving electrodes (see Lim figure 27, element SE2 considered a driving electrode due to TX1), the detection electrodes (see Lim figure 27, element SE1 considered a detection electrode due to Rx1), and the second detection electrodes (see Lim figure 27, element SE3) are arranged in the order of the plurality of detection electrodes, the plurality of driving electrodes, and the plurality of second detection electrodes from the detection surface in a cross-sectional view (see Lim figure 27).

Consider claim 9, Lim as modified by Lin, Geaghan and Westhues teaches all the limitations of claim 1 and further teaches wherein each of the plurality of driving devices (see Lim figure 8, element SE1, SE2)  and the plurality of detection electrodes (see Lim figure 8, SE1, SE2) has a structure in which corners of a plurality of squares are joined to each other (see Lim figure 8 where PP1 has a lozenge (square) shape that connects corners at OP1), and the plurality of driving electrodes partially overlap the plurality of detection electrodes in the plan view (see Lim figure 8 where SE1, SE2 overlap at least at A1).

Consider claim 11, Lim teaches a touch detection device comprising: a first detection electrode that detects a position of an external approaching object (see Lim paragraph 0134 where touch event sensed by the sensor 100 may occur not only by the contact of the external object, but also by a hovering (or almost contact) event of the external object) within a detection surface (see Lim figure 1, element SE1, SE2); and 

a plurality of second detection electrodes that detect that the external approaching object approaches (see Lim paragraph 0134 where touch event sensed by the sensor 100 may occur not only by the contact of the external object, but also by a hovering (or almost contact) event of the external object) the detection surface (see Lim figure 1, element SE3), 

wherein the second detection electrodes extend in a second direction and are arranged in a first direction intersecting the second direction (see Lim figure 2, element SE3), 

each of the second detection electrodes overlaps the first detection electrode in a plan view (see Lim figure 1, figure 2 and paragraph 0078 where third sensor electrodes SE3 are entirely overlapped with the first sensor electrodes SE1 in the third direction DR3).

Lim is silent regarding amplitude driving electrodes.  In the same field of endeavor, Lin teaches a touch sensing driving signal and a force sensing driving signal having a same amplitude for detection of capacitance in response to touch and force (see Lin paragraph 0096 and figures 17-18, elements STH, SFE).  One of ordinary skill in the art would have been motivated to have modified Lim to have used a driving signal having a same amplitude for sensing capacitance response to an approaching object using known techniques with predictable results.

Lim is silent regarding wherein touch detection is performed by the first detection electrode only after the external approaching object is detected by the second detection electrodes.  Lim indicates that multi-sensing may include sensing a touch event and/or physical deformation of a sensor caused by external force simultaneously or at different times, or senses two or more different physical deformations simultaneously or at different times (see Lim paragraph 0135). However, Lim does not specify particular order of performing sensing by each detection electrode.

In a related field of endeavor, Geaghan teaches using a pre-touch information to confirm a valid touch has occurred so as to avoid false touch detection (see Geaghan paragraph 0070).  One of ordinary skill in the art would have been motivated to have modified Lim with the teachings of Geaghan to have touch detection performed by a first detection electrode only after the external approaching object is detected by a second detection electrodes so as to avoid a false touch detection using known techniques with predictable results.

Lim teaches in figure 8 and paragraphs 0095-0104, an alternate shape of the sensor electrodes wherein the first detection electrode has a pad portion and a connection line portion thinner than the pad portion (see Lim figure 8, PP1 having lozenge shape and connecting portions between each lozenge shape), and the connection line portion of the first touch detection electrode overlaps with the second touch detection electrode (see Lim figure 8, OP1).

Lim is silent regarding the second touch detection electrode (detect that the external approaching object approaches) is narrower than the pad portion of the first detection electrode.  In a related field of endeavor, Westhues teaches row conductors which are narrow instead of wide so that there is a large spacing between the row conductors to reduce an amount of parallel plate capacitance between the row conductors and the column conductor, and to allow a fringing field from the row conductors to form so that a disruption of the fringing field can be detected by the sensor to provide for a fringing capacitance for a touch (non-force) signal (see Westhues figure 2 and paragraph 0030).  One of ordinary skill in the art would have been motivated to have modified Lim with the teachings of Westhues to have a second touch detection electrode for detecting that the external approaching object approaches to be narrower than the pad portion of the first detection electrode so as to improve non-force signal using known techniques with predictable results.

Claims 12, 13, 15, 16, 19 recite similar claim limitations as claims 2, 3, 5, 6, 9, and thus are rejected under similar rational as claims 2, 3, 5, 6, 9 detail above.

8.	Claim 7-8, 10, 17-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al, U.S. Patent Publication No. 2017/0277341, Lin et al, U.S. Patent Publication No. 20170115812, Geaghan, U.S. Patent Publication No. 20060279548 and Westhues et al, U.S. Patent Publication No. 20120038583 in view of Hwang et al, U.S. Patent Publication No. 20180095581.

Consider claim 7, Lim as modified by Lin, Geaghan and Westhues teaches all the limitations of claim 1.  Lim is silent regarding wherein the plurality of second detection electrodes are floated in first touch detection using the first detection electrode.

In the same field of endeavor, Hwang teaches floating a third electrode during a touch sensing period between a driven electrode and a receiving electrode (see Hwang figure 6A, elements TE3 floating and paragraph 0118 where During the first touch sensing period, as illustrated in FIG. 6A, the touch driving circuit 900 may electrically float the plurality of third touch electrodes TE3 and the plurality of first and second secondary electrodes SE1 and SE2, apply a first touch driving pulse TDP1 to at least one of the plurality of first touch electrodes TE1, and sense a capacitance variation of the first capacitor Cm1 caused by a user touch through the plurality of second touch electrodes TE2 to generate a first touch sensing signal).  One of ordinary skill in the art would have been motivated to have modified Lim with the teachings of Hwang to have a plurality of second detection electrodes floated in first touch detection using a first detection electrode so as to sense a capacitance variation of a first capacitor caused by a user touch through a plurality of second touch electrodes and generate a first touch sensing signal using known techniques with predictable results.

Consider claim 8, Lim as modified by Lin, Geaghan, Westhues and Hwang teaches all the limitations of claim 7.  Lim/Hwang is silent regarding wherein the plurality of driving electrodes and the plurality of detection electrodes are floated in second touch detection using the plurality of second detection electrodes.

Lin teaches floating different electrodes during at different touch sensing periods so as to accurately measure capacitance response of different electrodes (see Lin paragraphs 0075-0077, 0088, 0092 where, for example, during the force sensing period, the force sensing electrode FE will receive a force sensing signal and sense a capacitance variation between the shielding electrode SE and the second conductive layer M4 caused by a change of a distance between the shielding electrode SE and the second conductive layer M4, and the dummy electrode DE will receive a floating level; during the touch sensing period, the force sensing electrode FE and the dummy electrode DE will both receive the floating level).  One of ordinary skill in the art would have been motivated to have further modified Lim/Lin/Hwang with the teachings of Lin to have floated different electrodes during different sensing periods so as to facilitate accurately measuring capacitive responses during a sensing period.

Consider claim 10, Lim as modified by Lin, Geaghan and Westhues teaches all the limitations of claim 9.  Lim is silent regarding wherein the plurality of second detection electrodes have a stripe-shaped electrode structure, and the stripe-shaped electrodes overlap the corners of the plurality of squares.  In the same field of endeavor, Hwang teaches a plurality of driving devices (see Hwang figure 2, element TE1, and paragraph 0090 where touch electrodes TE1 may receive a first touch driving pulse) and the plurality of detection electrodes (see Hwang figure 2, element TE2 and paragraph 0091 where touch electrodes TE2 may each act as a touch sensing electrode for sensing a touch based on a user touch) has a structure in which corners of a plurality of squares are joined to each other (see Hwang figure 2, elements TE1, TE2 and paragraph 0089 where electrode patterns TE1a may have a rectangular shape, an octagonal shape, a circular shape, a lozenged shape, or the like, and each of the plurality of connection patterns TE1b may have a bar shape), and the plurality of driving electrodes partially overlap the plurality of detection electrodes in the plan view (see Hwang figure 2 where TE1, TE2 overlap at least at TEb).  Further, Hwang teaches a plurality of second detection electrodes (see Hwang figure 2, element TE3) have a stripe-shaped electrode structure, and the stripe-shaped electrodes overlap the corners of the plurality of squares (see Hwang figure 2, element TE3 overlaps corners of TE2, TE1).  Further note that Hwang teaches that TE1, TE2 can be arranged in separate layers (see Hwang figure 18).  One of ordinary skill in the art would have been motivated to have modified Lim with the teachings of Hwang to have second detection electrodes have a stripe-shaped electrode structure, and the stripe-shaped electrodes overlap the corners of the plurality of squares as disclosed by Hwang in order to form capacitive touch sensing structure using known techniques with predictable results.

Claims 17-18, 20-21 recites similar claim limitations as claim 7-8, 10 and thus are rejected under similar rational as claims 7-8, 10 detail above.


Response to Arguments
9.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coulson, U.S. Patent Publication No. 9158407 (capacitive touch panel with a dual layer force sensor).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Dorothy Harris/Primary Examiner, Art Unit 2625